                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                   No. 2:17-CV-52-D


JOHN LOUIS COWELL,                           )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )                     ORDER
                                             )
NANCY A. BERRYHIT..L,                   )
Acting Commissioner of Social Security, )
                                             )
                       Defendant.            )

       On December 13, 2018, Magistrate Judge Gates issued an amended Memorandum and

Recommendation ("M&R") and recommended that this court deny plaintiff's motion for judgment

on the pleadings [D.E. 16], grant defendant's motion for judgment on the pleadings [D.E. 21], and

affirm defendant's final decision. See [D.E. 25]. On December 27, 2018, plaintiff objected to the

M&R [D.E. 26]. Defendant did not respond.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made.''- Diamond v. Colonial Life &Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear

error on the face of the record.
       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 405(g), is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, e.g., Walls v. Barnhart, 296 F.3d 287,290 (4th Cir. 2002); Hays v; SullivM, 907 F.2d 1453,

1456 (4th Cir. 1990). Substantial evidence is evidence a ''reasonable mind might accept as adequate

to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). It

"consists of more than a mere scintilla of evidence but may be less than a preponderance." Smith

v. Chater, 99 F.3d 635, 638 (4th Cir. 1996). This court may not re-weigh the evidence or substitute

itsjudgmentforthatofthe Commissioner.      See,~ Hays, 907 F.2dat 1456.      Rather, in determining

whether substantial evidence supports the Commissioner's decision, the court examines whether the

Commissioner analyzed the relevant evidence and sufficiently explained her findings and rationale

concerning the evidence. See, e.g., Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438,439-40

(4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Gates. Compare [D.E. 17] 12-26,

with [D.E. 26] 2-10. However, both Judge Gates and the AU applied the proper legal standards.

See M&R at 7-26. Moreover, substantial evidence supports the AU's analysis. See id.

       In sum, plaintiff's objections to the M&R [D.E. 26] are OVERRULED, plaintiff's motion

for judgment on the pleadings [D.E. 16] is DENIED, defendant's motion for judgment on the

pleadings [D.E. 21] is GRANTED, defendant's final decision is AFFIRMED, and this action is

DIS:MISSED. The clerk shall close the case.




                                                 2
SO ORDERED. This .!.8_ day of January 2019.


                                              Jfm 0 sv u
                                              ~SC.DEVERID
                                                                      .

                                              United States District Judge




                                    3
